EXHIBIT OVERSEAS SHIPHOLDING GROUP, INC. STOCK OWNERSHIP GUIDELINES FOR SENIOR MANAGEMENT EMPLOYEES LEVEL 21 AND ABOVE I.Introduction.This Stock Ownership Guidelines for Senior Management Employees Level 21 and Above (the “Stock Ownership Guidelines”) was adopted by the Board of Directors (the “Board”) of Overseas Shipholding Group, Inc. (the “Company”) on December 9, 2009, subject to final approval by the Compensation Committee thereof, which was obtained on January 19, 2010, and shall be effective commencing as of the fiscal quarter of the Company beginning January 1, 2010.The purpose of the Stock Ownership Guidelines is to encourage growth in stockholder value by enhancing the linkage between the employees subject to the Stock Ownership Guidelines and the Company’s stockholders, thereby mitigating the potential of excessive risk-taking. II.Individuals Subject to the Stock Ownership Guidelines.The Stock Ownership Guidelines shall apply during each fiscal quarter to all senior management employees of the Company and its affiliates designated at Level 21 or above who hold such positions as of the first day of such fiscal quarter (the “Covered Executives”).Once an employee is determined to be a Covered Executive for a fiscal quarter, such employee shall remain a Covered Executive for such fiscal quarter notwithstanding any diminution of such Covered Executive’s employment during such fiscal quarter to a level below Level 21, other than as a result of the termination of the Covered Executive’s employment for any reason.In the event that during a fiscal quarter an employee commences employment with the Company at Level 21 or above or is promoted from a position below Level 21 to a position Level 21 or above, such employee shall be a Covered Executive for such fiscal quarter commencing as of such Covered Executive’s date of hire or promotion. III.Stock Ownership Guidelines.The Stock Ownership Guidelines provide that a Covered Executive may not dispose of any Net Profit Shares of common stock, $1.00 par value per share, of the Company (the “Common Stock”) that the Covered Executive acquired under an equity award granted to the Covered Executive under the Overseas Shipholding Group, Inc. 2004 Stock Incentive Plan (as amended and restated as of June 10, 2008) (the “Stock Incentive Plan”), or any other incentive or equity plan maintained by the Company (each an “Equity Plan”), unless after such disposition of Common Stock the Covered Executive would continue to own a number of shares equal to at least the Covered Executive’s Quarterly Stock Ownership Requirement for the applicable fiscal quarter in which such disposition is made.Notwithstanding the foregoing, the Overseas Shipholding Group, Inc. 2000 Employee Stock Purchase Plan (the “ESPP”) shall not be included in the definition of “Equity Plan” for the purposes of the Stock Ownership Guidelines. A Covered Executive’s “Quarterly Stock Ownership Requirement” is equal to a number of shares of Common
